DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 10,692,370. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims comprises the limitations: 
A method for training a traffic obstruction identification model, comprising: 
obtaining a training dataset comprising sample vehicle location points and traffic obstruction identification labels, wherein the traffic obstruction identification labels correspond to traffic obstructions configured to control a flow of traffic and disposed at fixed locations along road segments; 
extracting a set of training features from the training dataset based upon the sample vehicle location points, the set of training features indicative of traffic flow patterns, the traffic flow patterns indicative of a flow of traffic along a first set of one or more road segments; and
 training the traffic obstruction identification model using the set of training features and the traffic obstruction identification labels to create a trained traffic obstruction identification model for classifying uncategorized traffic obstructions along a second set of one or more road segments different than the first set of one or more road segments into one or more categories of traffic obstructions based upon traffic flow patterns of vehicles encountering the uncategorized traffic obstructions along the second set of one or more road segments.


Claims 4 - 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 – 13 of U.S. Patent No. 10,692,370. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims comprises the limitations:
A computer readable medium comprising instructions which when executed perform a method for determining a category of traffic obstruction present on a first road segment, comprising: 
obtaining a dataset comprising vehicle location points; 
extracting a set of features from the dataset based upon the vehicle location points, the set of features indicative of traffic flow patterns of road segments; and 
evaluating the set of features using a trained traffic obstruction identification model created from traffic obstruction identification labels corresponding to traffic obstructions configured to control a flow of traffic and disposed at fixed locations along the road segments to determine whether the first road segment, that is not part of the road segments, has a first category of traffic obstruction or a second category of traffic obstruction, wherein the evaluating comprises, for the first road segment: 
comparing a traffic flow pattern of the first road segment to the traffic flow patterns of the road segments; 
classifying the first road segment has having the first category of traffic obstruction when the traffic flow pattern of the first road segment matches the traffic flow pattern of a second road segment of the road segments having the first category of traffic obstruction; and 
classifying the first road segment has having the second category of traffic obstruction when the traffic flow pattern of the first road segment matches the traffic flow pattern of a third road segment of the road segments having the second category of traffic obstruction.


Claims 18 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 – 20 of U.S. Patent No. 10,692,370. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims comprises the limitations:
A system for training a traffic obstruction identification model, comprising: a model training component configured to: 
obtain a training dataset comprising sample vehicle location points and traffic obstruction identification labels, wherein the traffic obstruction identification labels correspond to traffic obstructions configured to control a flow of traffic and disposed at fixed locations along road segments; 
extract a set of training features from the training dataset based upon the sample vehicle location points, the set of training features indicative of traffic flow patterns, the traffic flow patterns indicative of a flow of traffic along a first set of one or more road segments; and 
train the traffic obstruction identification model using the set of training features and the traffic obstruction identification labels to create a trained traffic obstruction identification model for classifying uncategorized traffic obstructions along a second set of one or more road segments different than the first set of one or more road segments into one or more categories of traffic obstructions based upon traffic flow patterns of vehicles encountering the uncategorized traffic obstructions along the second set of one or more road segments.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6, 7, and 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitsell (US 7,203,598).
As to claim 1, Whitsell teaches a method for training a traffic obstruction identification model, comprising:
obtaining a training dataset (column 2, lines 55 – 60... learn commonly traveled routes by periodically monitoring and recording location and, optionally) comprising sample vehicle location points (column 11, line 65...location values (points)) and traffic obstruction identification labels (column 18, lines 55 – 60... traffic information relates to information selected from a group consisting of: traffic congestion, accidents, traffic flow, traffic snarls, and construction), wherein the traffic obstruction identification labels correspond to traffic obstructions configured to control a flow of traffic and disposed at fixed locations along road segments;
extracting a set of training features (column 4, lines 45 – 55... extracting specific information from the database 20 based on receiving traffic information queries, or forming such queries itself) from the training dataset based upon the sample vehicle location points, the set of training features indicative of traffic flow patterns (column 6, lines 30 – 45... (21)    The traffic information processor 60 uses this information to form a traffic information query that is transmitted by the mobile device to the traffic information server 30. Traffic information queries may include specific route information and allow the traffic information system 10 to retrieve pertinent traffic information from the traffic information database 20. Processing query results may occur at the traffic information server 30, or may occur in the traffic information processor 60 included in the mobile terminal 50. Details regarding how much traffic information is processed by the traffic information server 30 or by the traffic information processor 60 in the mobile terminal 50 are a function of system bandwidth and cost considerations), the traffic flow patterns indicative of a flow of traffic along a first set of one or more road segments (column 8, lines 44 – 50... While a specific route is preferably based on one or more road segments--specific sections of roads on which the given motorist travels for a given route); and
training the traffic obstruction identification model (column 3, lines 39 – 50... Processing traffic information, recording and analyzing travel patterns, forming route-specific traffic information queries, and providing alternate route information when necessary, may be performed by the mobile devices themselves, the supporting wireless communications network, the traffic information server, or any combination thereof. Preferably, the mobile devices are adapted to learn travel patterns, transmit traffic information queries, process received traffic information, provide traffic warnings, and route information as needed, or a combination thereof) using the set of training features and the traffic obstruction identification labels to create a trained traffic obstruction identification model for classifying uncategorized traffic obstructions along a second set (column 15, lines 35 – 55...alternate route) of one or more road segments different than the first set of one or more road segments into one or more categories (column 10, lines 40 – 50...the act of sequentially recording locations imparts a basic relationship between successive locations that may be exploited to develop associations between groups of locations that correspond to a specific route or routes. Other data may be recorded with the location data, such as time of day, possibly with date information, to support more sophisticated location record processing) of traffic obstructions based upon traffic flow patterns of vehicles encountering the uncategorized traffic obstructions along the second set of one or more road segments (column 15, lines 35 – 55... Once the traffic information server 30 computes an alternate route, it preferably accesses the traffic information database 20 to query for traffic information relevant to the alternate route (block 922). If the alternate route has significant traffic problems, the traffic information server 30 may iteratively compute the best possible alternate route given current traffic conditions, or may simply select the least objectionable alternate route in terms of time and distance. In any case, the traffic information server 30 formats the appropriate warning and alternate route information data (block 924) for subsequent transmission to the mobile terminal 50 through the wireless communications network 40 and associated communications tower 12 (block 928). If computation of an alternate route is not wanted (block 918), the traffic information server 30 simply formats traffic information and traffic warning data (block 926) for subsequent transmission to the mobile terminal 50 through the wireless communications network 40 and associated communications tower 12 (block 928). After transmitting traffic information to the querying mobile terminal 50, processing ends with respect to the current query (block 930)).

As to claim 6, Whitsell teaches the method, the training a traffic obstruction identification model (column 3, lines 39 – 50... Processing traffic information, recording and analyzing travel patterns, forming route-specific traffic information queries, and providing alternate route information when necessary, may be performed by the mobile devices themselves, the supporting wireless communications network, the traffic information server, or any combination thereof. Preferably, the mobile devices are adapted to learn travel patterns, transmit traffic information queries, process received traffic information, provide traffic warnings, and route information as needed, or a combination thereof) comprising: identifying one or more parameters (column 4, lines 35 – 40... providing travel information based on current parameters and learned routes in accordance with the present invention) for use by the trained traffic obstruction identification model based upon the training dataset (column 2, lines 55 – 60... learn commonly traveled routes by periodically monitoring and recording location and, optionally) and the set of training features (column 4, lines 45 – 55... extracting specific information from the database 20 based on receiving traffic information queries, or forming such queries itself).

As to claim 7, Whitsell teaches the method, the extracting a set of training features comprising:
extracting (column 4, lines 45 – 55... extracting specific information from the database 20 based on receiving traffic information queries, or forming such queries itself) a first set of training features for a first road segment (column 8, lines 44 – 50... While a specific route is preferably based on one or more road segments--specific sections of roads on which the given motorist travels for a given route) of the first set of one or more road segments and associated with a first traffic obstruction of the traffic obstructions column 3, lines 39 – 50... Processing traffic information, recording and analyzing travel patterns, forming route-specific traffic information queries, and providing alternate route information when necessary, may be performed by the mobile devices themselves, the supporting wireless communications network, the traffic information server, or any combination thereof. Preferably, the mobile devices are adapted to learn travel patterns, transmit traffic information queries, process received traffic information, provide traffic warnings, and route information as needed, or a combination thereof); and
extracting a second set of training features for a second road segment of the first set of one or more road segments and associated with a second traffic obstruction of the traffic obstructions, the second traffic obstruction different than the first traffic obstruction (column 6, lines 30 – 45... In operation, the traffic information processor 60 provides the mobile terminal 50 with a number of features related to providing motorists with traffic and route information. Fundamentally, the traffic information processor 60 enables the mobile terminal 50 to send traffic information queries to the traffic information server 30 via the wireless communications network 40 and process traffic information received in response. Additionally, the traffic information processor 60 may include operating software and supporting circuitry that enables the mobile terminal 50 to "learn" the routes traveled by the owner of a given mobile terminal 50. In the basic concept, the traffic information processor 60 records location information optionally with time information such that, over time, clear patterns of travel may emerge. Subsequently, when a given motorist is traveling in a vehicle with an associated mobile terminal 50, the traffic information processor 60 uses current location and/or time information to predict the most likely route of travel and, possibly, the most likely destination for the motorist).

Claim 18 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsell (US 7,203,598) in view of Chapman et al (US 2008/0071465)
As to claim 2, Whitsell teaches the method, comprising traffic obstructions (column 18, lines 55 – 60... traffic information relates to information selected from a group consisting of: traffic congestion, accidents, traffic flow, traffic snarls, and construction).
Whitsell fails to explicitly show/teach that the comprising traffic obstructions comprises at least one of a stop light, a stop sign, a crosswalk, or a railroad crossing.
However, Chapman et al teaches traffic obstructions comprises at least one of a stop light, a stop sign, a crosswalk, or a railroad crossing (paragraph [0123]... such as at a stop sign or stop light).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Whitsell’s traffic obstructions to comprise at least one of a stop light, a stop sign, a crosswalk, or a railroad crossing, as in Chapman et al, since it is would be common sense that traffic congestion, accidents, traffic flow, traffic snarls, and construction can comprises some sort of stop light, a stop sign, a crosswalk, and/or a railroad crossing.

As to claim 3, Whitsell teaches a method for extracting a set of training features (column 4, lines 45 – 55... extracting specific information from the database 20 based on receiving traffic information queries, or forming such queries itself) comprising:
Whitsell fails explicitly show/teach extracting a set of training features comprising:
evaluating the sample vehicle location points to identify a count of vehicles having speeds below a speed threshold; and comparing the count of vehicles to a total count of vehicles to determine a vehicle speed feature for inclusion within the set of training features.
However, Chapman et al, shows in figure 2D and teaches the method, the extracting a set of training features (paragraph [0032]... average traffic speed and/or other measurements of traffic flow) comprising: evaluating the sample vehicle location points (paragraph [0032]... data samples include data that otherwise reflect vehicle locations) to identify a count of vehicles having speeds below a speed threshold; and comparing the count of vehicles to a total count of vehicles to determine a vehicle speed feature for inclusion within the set of training features (paragraph [0154] In step 1320, the routine then aggregates the obtained data readings in one or more of various ways, such as to determine average speed, volume, and/or occupancy for the road segment during the indicated time period(s). The average speed may, for example, be determined by averaging data readings that reflect the speed of vehicles passing over one or more traffic sensors. The traffic volume may be determined with reference to data readings that report vehicle counts).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Whitsell’s to extract a set of training features comprising:evaluating the sample vehicle location points to identify a count of vehicles having speeds below a speed threshold; and comparing the count of vehicles to a total count of vehicles to determine a vehicle speed feature for inclusion within the set of training features, as in Chapman et al, for the purpose of determining road traffic conditions based on data obtained from various data sources, such as by inferring current traffic-related information and/or predicting future traffic-related information for roads of interest based in part on data samples that reflect actual travel on those roads.

As to claim 4, Chapman et al shows in figures 2C and 2D teaches the method, the extracting (paragraph [0032]... analyzed in various manners to facilitate determination of traffic condition characteristics of interest) the set of training features (paragraph [0032]... average traffic speed and/or other measurements of traffic flow) comprising: evaluating (paragraph [0200]... statistical aggregate measure of the outcomes) the sample vehicle location points (paragraph [0032]... data samples include data that otherwise reflect vehicle locations) to determine a median speed (paragraph [0200]... median); and identifying a standard deviation (paragraph [0072]... standard deviations) from the median speed to determine a median average deviation feature for inclusion within the set of training features.
It would be obvious for extracting the set of training features comprising: evaluating the sample vehicle location points to determine a median speed ; and identifying a standard deviation from the median speed to determine a median average deviation feature for inclusion within the set of training features, for the same reasons as above. 

As to claim 5, Chapman et al shows in figures 2C and 2D teaches the method,, the extracting a set of training features (paragraph [0032]... average traffic speed and/or other measurements of traffic flow) comprising: identifying (paragraph [0157]...routine begins at step 1405 and receives an indication of a road segment) a first count (paragraph [0157]...volume) of vehicle location points within a first road segment (paragraph [0157]...first road segment); and
comparing (paragraph [0157]...information about relationships between road segments...such relationships may be determined automatically, such as based on a statistical analysis of the respect traffic flow patterns on the two road segments) the first count of vehicle location points to counts of vehicle location points within one or more neighboring road segments (paragraph [0157]... second (e.g., neighboring) road segment) to determine a relative point density feature (paragraph [0157]...density) for inclusion within the set of training features.
It would have been obvious for extracting a set of training features comprising: identifying a first count of vehicle location points within a first road segment; and comparing  the first count of vehicle location points to counts of vehicle location points within one or more neighboring road segments to determine a relative point density feature for inclusion within the set of training features, for the same reasons as above. 


Claims 8 - 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsell (US 7,203,598) in view of Ota et al (US 2012/0109510).
As to claims 8 - 12, Whitsell teaches a system having traffic flow patterns (column 3, lines 39 – 40... analyzing travel patterns). 
Whitsell fails to explicitly show/teach wherein the traffic flow patterns comprise at least one of: a stopping pattern along at least one road segment of the first set of one or more road segments, an acceleration pattern along the at least one road segment of the first set of one or more road segments, a speed pattern along the at least one road segment of the first set of one or more road segments, or a length of a queued line of vehicles along at least one road segment of the first set of one or more road segments.
However, Ota et al teaches traffic flow patterns comprise at least one of: a stopping pattern (paragraph [0098]... traffic situation information such as a light indication schedule and stop to a vehicle ahead are presumed or obtained from the travel history information) along at least one road segment of the first set of one or more road segments, an acceleration pattern (paragraph [0044]...acceleration) along the at least one road segment of the first set of one or more road segments, a speed pattern (paragraph [0045]... speed of a vehicle obtained) along the at least one road segment of the first set of one or more road segments (paragraph [0011]... for example tracking the position and speed of individual vehicles), or a length of a queued line of vehicles (paragraph [0045]...travel pattern such that a vehicle is decelerated at predetermined deceleration and stopped so as to stop at the position of the tail end of a line of vehicles waiting at a light) along at least one road segment of the first set of one or more road segments.
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for Whitsell’s traffic flow patterns comprise at least one of: a stopping pattern along at least one road segment of the first set of one or more road segments, an acceleration pattern along the at least one road segment of the first set of one or more road segments, a speed pattern along the at least one road segment of the first set of one or more road segments, or a length of a queued line of vehicles along at least one road segment of the first set of one or more road segments, as in Chapman et al, since it is would be common sense that analyzing traffic patterns like  traffic congestion, accidents, traffic flow, traffic snarls, and construction can comprises some sort of stopping pattern, acceleration pattern, speed pattern and/or a length of a queued line of vehicles and for reducing energy consumed by a vehicle is the device that includes, regarding a route on which a vehicle travels, speed pattern generation means for generating a speed pattern pattern based on set-up conditions, traffic situation acquisition means for acquiring the traffic situation, and means for generating a travel pattern of the vehicle based on the speed pattern and the traffic situation

Claim 19 has similar limitations as claim 12. Therefore, the claim is rejected for the same reasons.

Allowable Subject Matter
Claims 14 - 17 are allowable over the prior art of record (if the Double Patenting rejection is overcome) because the art of record does not disclose or suggest obvious comparing a traffic flow pattern of the first road segment to the traffic flow patterns of the road segments; classifying the first road segment has having the first category of traffic obstruction when the traffic flow pattern of the first road segment matches the traffic flow pattern of a second road segment of the road segments having the first category of traffic obstruction; and classifying the first road segment has having the second category of traffic obstruction when the traffic flow pattern of the first road segment matches the traffic flow pattern of a third road segment of the road segments having the second category of traffic obstruction, in combination with the rest of the claimed limitations.

Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Double Patenting rejection is overcome.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128